Title: Enclosure I: Abel James to Benjamin Franklin, [1782]
From: James, Abel
To: Franklin, Benjamin


Enclosure IAbel James to Benjamin Franklin

My dear & honored Friend
[1782]

I have often been desirous of writing to thee, but could not be  reconciled to the Thoughts that the Letter might fall into the Hands of the British, lest some Printer or busy Body should publish some Part of the Contents & give our Friends Pain and myself Censure.
Some Time since there fell into my Hands to my great joy about 23 sheets in thy own hand-writing containing an Account of the Parentage & Life of thyself, directed to thy Son ending in the Year 1730 with which there were Notes likewise in thy writing, a Copy of which I inclose in Hopes it may be a means if thou continuedst it up to a later period, that the first & latter part may be put together; & if it is not yet continued, I hope thou wilt not delay it, Life is uncertain as the Preacher tells us, and what will the World say if kind, humane & benevolent Ben Franklin should leave his Friends & the World deprived of so pleasing and profitable a Work, a Work which would be useful & entertaining not only to a few, but to millions.
The Influence Writings under that Class have on the Minds of Youth is very great, and has no where appeared so plain as in our public Friend’s Journal. It almost insensibly leads the Youth into the Resolution of endeavouring to become as good and as eminent as the Journalist. Should thine for Instance when published, and I think it could not fail of it, lead the Youth to equal the Industry & Temperance of thy early Youth, what a Blessing with that Class would such a Work be. I know of no Character living nor many of them put together, who has so much in his Power as Thyself to promote a greater Spirit of Industry & early Attention to Business, Frugality and Temperance with the American Youth. Not that I think the Work would have no other Merit & Use in the World, far from it, but the first is of such vast Importance, that I know nothing that can equal it.
The inclosed Letters are of much Importance to our mutual worthy Friend John Strettell & myself as Executors of our deceased Friend Amos Strettell Esqr. decd. as well as his Children &c. which with that directed to Frederick Pigon, I shall be obliged to thee to forward in such Way as will be likely to reach them in Safety & charge the Expence of Postage to me. The Balance resting with thee in Payment of Stringfellow’s Right will serve for such Purpose, at same Time I acknowlege the many Obligations I am under, & present my best Respects to thy Grandsons, particularly Temple. I am not much in Trade yet have been very attentive to the Goods imported here from France, in examining the spining & weaving & the Quality of the Materials from which they are manufactured, & with Pleasure I can assure thee, that not only in Silks, but Cottons & Linens say every Kind manufactured in & about Manchester, I think the spinning & weaving rather excel & the Dyes are equal. England to be sure has the Advantage in woollen & worsted as well as Iron & Steel Wares, but the latter we can easily help ourselves in, if Industry & Œconomy prevails as I wish it. My Partner & self have brought the casting of almost all Kind of Iron ware to acknowledged great Perfection, to the Benefit of ourselves & the public at a large Work we have between this & little Egg harbour, which could Hands be obtained at reasonable Wages, might be carried to great Extent in other Branches, I think  with the Assistance of two Potters and Founders from New England we made last year & sold near 2000 neat Tea-kettles very pleasing at this Time to the People.
I trust I need make no Apology to my good Friend for mentioning to him these Matters believing he continues a Relish for every Exertion of the Sort, in Confidence of which I rest with great Truth & perfect Esteem his very affectionate Friend

Abel James


My writing Mrs. Dogood’s Letters. Differences arise between my Brother and me—(his Temper and mine)—their Cause in general. His Newspaper—The Prosecution suffered—My Examination—Vote of Assembly—His Manner of evading it—Whereby I became free—My Attempt to get Employ with other Printers—He prevents me. Our frequent pleadings before our Father—The final Breach—My Inducements to quit Boston—Manner of coming to a Resolution—My leaving him & going to New york—(return to eating Flesh) thence to Pennsylvania—The Journey, & its Events on the Bay, at Amboy, the Road, meet with Dr. Brown—His Character—His great Work at Burlington—The good Woman on the River—My Arrival at Philadelphia—First Meal & first Sleep—Money left—Employment—Lodging—First acquaintance with my afterwards Wife—With J. Ralph—with Keimer—their Characters—Offers to set me up—My Return to Boston—Voyage & Accidents—Reception—My Father dislikes the Proposal—I return to New york & Philadelphia—Governor Burnet—J. Collins—The Money for Vernon—The Governor’s Deceit—Collins not finding Employment goes to Barbadoes much in my Debt—Ralph & I go to England—Disappointment of Governor’s Letters—Colo French his Friend—Cornwallis’s Letters—Cabbin, Denham—Hamilton—Arrival in England—Write a Pamphlet & print 100—Schemes—Lyons—Dr Pemberton—My Diligence & yet poor through Ralph—My Landlady—her Character—Wygate—Wilkes—Cibber—Plays—Books I borrowed—Preachers I heard—Redmayne—At Watts’s—Temperance—Ghost-Conduct & Influence among the Men—Persuaded by Mr Denham to return with him to Philadelphia & be his Clerk—Our Voyage & Arrival—My Resolutions in writing—My Sickness—His Death—Found D. R married—Go to work again with Keimer—Terms—his ill Usage of me—my Resentment—Saying of Decow—My Friends at Burlington—Agreement with H. Meredith to set up in Partnership—do so—Success with the Assembly—Hamilton’s Friendship—Swells History-Gazette—Paper money—Webb—writing Busybody—Breintnal—Godfrey—his Character—Suit against us—Offer of my Friends Coleman & Grace—continue the Business & M. goes to Carolina—Pamphlet on Paper money—Gazette from Keimer—Junto erected—its Plan—Marry—Library erected—manner of conducting the Project—its Plan & Utility—Children—Almanach—The Use I made of it—great Industry—constant Study—Father’s Remark & Advice upon Diligence—Carolina—Partnership—learn French & German—Journey to Boston after 10 Years—Affection of my Brother—his Death & leaving me his Son— Act of Virtue—Occasion—City-watch amended—Post-office—Spotswood—Bradford’s Behaviour—Clerk of Assembly—Lose one of my Sons—Project of subordinate Juntoes—Write occasionally in the Papers—Success in Business—Fire-Companies—Engines—go again to Boston in 1743—see Dr Spence—Whitefield—my Connexion with him—His Generosity to me—my Returns—Church-differences—my Part in them—propose a College—not then prosecuted—propose & establish a Philosophical Society—War—Electricity—my first Knowlege of it-Partnership with Dr. Hall &c.—Dispute in Assembly upon Defence-Project for it—Plain Truth—its Success—10,000 Men raised & disciplined—Lotteries—Battery built—New-Castle—My Influence in the Council—put in the Commission of the Peace—Logan fond of me—His Library—appointed Post-master general—chosen Assembly-man-Commissioner to treat with Indians at Carlisle—project & establish Academy—Pamphlet on it—Journey to Boston—At Albany—Plan of Union of the Colonies—Copy of it—Remarks upon it—It fails & how—(Journey to Boston in 1754) Disputes about it in our Assembly—my Part in them—New Governor—Disputes with him—his Character & sayings to me—chosen Alderman—Project of Hospital—my Share in it—Its Success—Boxes—made a Commissioner of the Treasury—My Commission to defend the Frontier Counties—raise Men & build Forts—Militia-Law of my drawing—made Colonel—Parade of my Officers-Offence to Proprietor—Assistance to Boston Ambassadors—Journey with Shirley &c—meet with Braddock—Assistance to him—to the Officers of his Army—furnish him with forage—his Concessions to me & Character of me—Success of my electrical Experiments—Medal sent me by Royal Society & Speech of President—Denny’s Arrival & Courtship to me—His Character—my Service to the Army in the Affair of Quarters—Disputes about the Proprietors, Taxes continued—Project for paving the City—I am sent to England—Negociation there—Canada delenda est—my Pamphlet—its Reception & Effect—Projects drawn from me, concerning the Conquest—Acquaintance made & other Services to me—Mrs. S. Mr. Small—Sir John P—Mr Wood-Sergeant Strachan & others—their Characters—Doctorate from Edinburg—Doctorate from Oxford—Journey to Scotland—Lord Leicester—Mr Prat—De Grey—Jackson—State of Affairs in England—Delays—Event—Journey into Holland and Flanders—Agency from Maryland—Son’s Appointment—My Return—Allowance & Thanks—Journey to Boston—John Penn Governor—My Conduct towards him—The Paxton Murders—My Pamphlet—Rioters march to Philadelphia—Governor retires to my House—my Conduct—sent out to the Insurgents—turn them back—little Thanks—Disputes revived—Resolutions against continuing under Proprietary Government—Another Pamphlet—Cool Thoughts—sent again to England with Petition—Negociation there—Lord H—his Character—Agencies from New-Jersey, Georgia, Massachusetts—Journey into Germany 1766—Civilities recieved there—Gottingen Observations—Ditto into France in 1767—Ditto in 1769—Entertainment there at the Academy—Introduced to the King & the Mesdames—Mad. Victoria & Mrs. Lamagnon—Duc de  Chaulnes—M. Beaumont. Le Roy. Dalibard. Nollet. see Journals-Holland—reprint my Papers & add many—Books presented to me from many Authors—My Book translated into French—Lightning Kite—various Discoveries—my Manner of prosecuting that Study-King of Denmark invites me to Dinner—recollect my Father’s Proverb—Stamp-Act—my Opposition to it—Recommendation of J Huges—Amendment of it—Examination in Parliament—Reputation it gave me—caressed by Ministry—Charles Townsend’s Act—Opposition to it-Stoves & Chimney Plates—Armonica—Acquaintance with Ambassadors—Russian Intimation—writing in News-papers—Glasses from Germany—Grant of Land in Nova Scotia—Sicknesses—Letters to America returned hither—The Consequences—Insurance-Office—my Character—costs me nothing to be civil to inferiors, a good deal to be submissive to superiors &c. &c.
Farce of perpetual Motion-
Writing for Jersey Assembly—
Hutchinson’s Letters—Temple—Suit in Chancery—Abuse before the Privy Council—Lord Hilsborough’s Character & Conduct—Lord Dartmouth—Negociation to prevent the War—Return to America—Bishop of St Asaph—Congress—Assembly Committee of Safety—Chevaux de Frise—Sent to Boston, to the Camp, to Canada, to Lord Howe, to France, Treaty &c.

